Name: Commission Regulation (EEC) No 1821/85 of 1 July 1985 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe
 Date Published: nan

 No L 172/6 Official Journal of the European Communities 2. 7 . 85 COMMISSION REGULATION (EEC) No 1821/85 of 1 July 1985 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 14 (7) thereof, Whereas Annex IV to Commission Regulation (EEC) No 1767/82 (3), as last amended by Regulation (EEC) No 1363/85 (4), sets out, inter alia, the names of the issuing agencies of the IMA 1 certificates that shall accompany goods on import into the Community ; Whereas Norway has given notice that its issuing agency is no longer the 'Norske Meieriers Salgssentral ' but the 'Norske Meierier' ; whereas, therefore, the abovementioned name has to be changed ; HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to Regulation (EEC) No 1767/82, under the heading Norway in the column entitled Name of issuing agency, 'Norske Meieriers Salgssentral' is hereby replaced by 'Norske Meierier'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27 . 5 . 1985, p. 5 . (3) OJ No L 196, 5 . 7 . 1982, p. 1 . (4) OJ No L 139 , 27 . 5 . 1985, p. 3 .